Citation Nr: 1016628	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-17 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
staph aureus infection of the cervical spine resulting in 
cervico-cranial fusion and quadraparesis due to hospital care 
provided at a Department of Veterans Affairs (VA)  medical 
facility from December 2004 to March 2005. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1968 to 
December 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision by the VA Regional Office (RO) in 
Jackson, Mississippi.

The Veteran initially requested a video-conference hearing 
before a Veterans Law Judge of the Board, but subsequently 
withdrew this request in writing in April 2008.  See 38 
C.F.R. § 20.702(e) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such 
additional disability or death were service connected.  See 
38 U.S.C.A. § 1151(West 2002); 38 C.F.R. § 3.358(a) (2009).  
For a claim, as here, filed on or after October 1, 1997, the 
Veteran must show that the VA treatment in question resulted 
in additional disability and, further, that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
the disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a)-(d).  
See also VAOGCPREC 40-97 (Dec. 31, 1997).

The Veteran seeks compensation under the provisions of 38 
U.S.C.A. § 1151 for staph aureus infection of the cervical 
spine resulting in cervico-cranial fusion and quadraparesis 
due to hospital care provided at the Memphis VA medical 
center (VAMC) from December 2004 to March 2005. 
The Veteran was admitted to the Memphis VAMC on December 26, 
2004 for complaints of stiffness and joint pain, dyspnea, 
darkening urine, and other symptoms.  He was noted to have 
fever and elevated liver function tests (LFTs).  Testing 
showed Methicillin-Susceptible S. Aureus (MSSA) and yeast.  
He was diagnosed with sepsis and pneumonia and was 
transferred to the medical intensive care unit (MICU).  
Subsequently, the Veteran noticed his neck was tilted to one 
side and was difficult to move.  Around January 21, the 
Veteran developed right-sided weakness.  A computed 
tomography (CT) scan showed severe spinal stenosis at the C-1 
level with narrowing of the preodontoid space.  By March 
2005, the Veteran's weakness had progressed, requiring him to 
be transferred to a private hospital where he received a 
transoral odontoidectomy and occiput to C-4 (cervico-cranial) 
fusion and was subsequently placed in a cervical halo.  
Subsequently, he was returned to the Memphis VAMC.  The 
Veteran's treatment records establish he has since suffered 
from quadraparesis.

The Veteran asserts that he is entitled to section 1151 
compensation because (1) VA was responsible for the proper 
treatment and care of his infection and pneumonia while he 
was in a VAMC; (2) his sepsis was caused by an infected IV 
line; and (3) had VA responded more appropriately to his 
condition, intervening with the surgery earlier, the 
situation could have been resolved in a manner so as to not 
have resulted in quadraparesis.  Essentially, he alleges that 
he now suffers additional disability because of VA's 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in providing his care, 
and since his staph aureus infection of the cervical spine 
resulting in cervico-cranial fusion and quadraparesis was not 
reasonably foreseeable.

The first matter for consideration is whether the Veteran has 
additional disability for the purposes of VA compensation by 
comparing his physical condition immediately prior to his 
hospitalization to his condition after his hospitalization.  
See 38 C.F.R. § 3.361(b).  The Veteran's medical records 
establish that prior to his hospitalization, he did not have 
cervico-cranial fusion and quadraparesis; and now he does.  
So there is no disputing he has the required additional 
disability.  Instead, resolution of this claim turns on 
whether these were reasonably foreseeable consequences of his 
hospitalization and whether the VA treatment in question did 
not meet acceptable standards, i.e., involved carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, and whether he did not provide his 
informed consent to any particular aspect of his care.  
See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(c)(1).  See also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The May 2006 VA Compensation and Pension Examination (C&P 
Exam) report provides the Veteran had a history of rheumatoid 
arthritis and this condition may affect the odontoid 
ligaments causing laxity which was appropriately investigated 
by during the Veteran's hospitalization.  It provides the 
Veteran was severely ill with staph sepsis, pneumonia, 
emphysema, and a uterine tract infection (UTI), which likely 
seeded the odontoid area at some time during his 
hospitalization.  It provides the hospital is not responsible 
for the Veteran's community acquired pneumonia and that 
treatment of the Veteran's subsequent complications was 
appropriately handled.  It also provides that while the 
outcome is unfortunate, earlier surgical intervention would 
not have guaranteed any better outcome and likely would have 
carried higher operative risk.  The report provides that in 
coming to these conclusions, the examiner reviewed the 
Veteran's claims file, but notes that the relevant medical 
records were incomplete.

Consequently, VA obtained or attempted to obtain all 
outstanding medical records and ordered another opinion from 
the same examiner.  The January 2008 report provides the 
Veteran's medical records as contained in his claims file 
were fairly complete.  It provides the pathology report from 
the cervical decompression showed predominantly fibrotic 
connective tissue with fragments of bone showing focal 
necrosis and fibrosis and special stains for fungal, 
bacterial, and acid fast organisms were negative.  It 
provides the examiner's opinion that these additional records 
did not materially change the prior opinion that there was no 
pathological evidence of staph infection in the cervical area 
that was decompressed, making a diagnosis of staph abscess as 
the cause of the quadraparesis much less likely.

Although these opinions are competent medical evidence 
pertaining to the causation of the Veteran's resultant 
conditions, they do not adequately address the relevant 
inquiries as to actual and proximate causation.  
In order to establish actual causation, the evidence must 
show that the medical treatment rendered actually resulted in 
the Veteran's additional disability.  38 C.F.R. § 
3.361(c)(1).  Furthermore, the proximate cause of the 
disability claimed must be the event that directly caused it, 
as distinguished from a remote contributing cause.  In 
addition, the proximate cause of the disability or death must 
be either carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151; see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment or other instance of fault 
proximately caused the additional disability, it must be 
shown either that VA failed to exercise the degree of care 
expected by a reasonable treatment provider, or furnished the 
medical treatment at issue without the Veteran's informed 
consent.  See 38 C.F.R. § 3.361(d)(1) (2009).  Proximate 
cause may also be established where the Veteran's additional 
disability was an event not reasonably foreseeable - to be 
determined based on what a reasonable health care provider 
would have been able to foresee.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider the type of risk that a reasonable health 
care provider would have disclosed as part of the procedures 
for informed consent (in accordance with 38 C.F.R. § 17.32).  
38 C.F.R. § 3.361(d)(2).  

Here, the Board preliminarily finds the record establishes 
that the Veteran has additional disability following his 
hospitalization in the Memphis VAMC.  However, even though 
the Veteran has been provided two VA opinions with respect to 
the causation of the Veteran's additional disability, the 
Board finds that the Veteran must be afforded another VA 
examination with respect to the relevant requirements for 
compensation under 38 U.S.C.A. § 1151, as these opinions fail 
to adequately address them.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006). See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to be performed 
by a new examiner to assess the causation 
of the Veteran's staph aureus infection of 
the cervical spine resulting in cervico-
cranial fusion and quadraparesis.  The 
claims file must be made available to and 
be reviewed by the examiner and the 
examination report should note that the 
claims file was reviewed.  

The examiner should expressly respond to 
the following:

Were the complications that developed 
while the Veteran was hospitalized at the 
Memphis VAMC from December 2004 to March 
2005 and ultimately led to his transfer to 
a private hospital for a surgical 
procedure, resulting in cervico-cranial 
fusion and quadraparesis due to:

(1) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault by VA in the 
treatment provided (or not provided) the 
Veteran while he was hospitalized at the 
Memphis VAMC; or

(2) an event not reasonably foreseeable in 
the course of such treatment.

The examiner should adequately summarize 
the relevant history and clinical findings 
and provide a rationale for all opinions 
expressed.

2.  Then, readjudicate the Veteran's claim 
for compensation under 38 U.S.C.A. § 1151.  
If the disposition remains unfavorable as 
to his claim, send the Veteran and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


